Exhibit 99.1 Contacts: For news media – George Biechler, 610-774-5997 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL Corporation Reports Second-Quarter Earnings · Earnings increase for second quarter and first half versus a year ago · Improved supply segment performance drives earnings in both periods · E.ON U.S. acquisition progresses toward completion later this year ALLENTOWN, Pa. (Aug. 5, 2010) ― PPL Corporation (NYSE: PPL) on Thursday (8/5) reported increases in both second-quarter and first-half earnings for 2010, compared with the same periods of 2009. PPL’s reported earnings for the second quarter, which include special item charges, were $0.22 per share, compared with a loss of $0.02 per share a year ago. For the first six months of 2010, PPL’s reported earnings were $0.88 per share, compared with $0.62 per share a year ago. Second-quarter earnings from ongoing operations increased to $0.62 per share, compared with $0.32 per share a year ago. For the first six months of 2010, earnings from ongoing operations were $1.56 per share, compared with $0.91 per share a year ago. “As expected, supply segment earnings drove the improvement in our financial performance for the current quarter and six-month period,” said James H. Miller, PPL’s chairman, president and chief executive officer. “We remain on target to achieve significantly improved earnings in 2010 as compared with 2009. “During the quarter, we took significant steps toward closing the acquisition of E.ON U.S. We successfully completed the equity portion of the financing of the acquisition, and we are on schedule for all required regulatory filings, positioning us to close the transaction later this year,” Miller said. In late June, PPL raised approximately $3.5 billion in net proceeds through the sale of common stock and equity units to finance a major portion of the acquisition. “We remain confident this acquisition will increase shareowner value in the long term as we grow the size of our regulated businesses, while retaining the upside opportunities from our generation and marketing businesses as energy market fundamentals improve,” Miller said. The company is adjusting its 2010 earnings forecast solely to reflect dilution associated with its late June offering of common stock and equity units. PPL’s prior 2010 forecast of $3.10 to $3.50 per share in earnings from ongoing operations is being adjusted to $2.70 to $3.05 per share. At the $3.30 per share mid-point of the prior 2010 forecast of earnings from ongoing operations, dilution would be $0.43 per share. The 2010 forecast of reported earnings per share, $2.42 to $2.82, reflecting special items recorded through June 30, 2010, is being adjusted to $2.10 to $2.45 per share. Second-Quarter 2010 Earnings Details PPL’s reported earnings in the second quarter of 2010 included total special item charges of $0.40 per share. The special item charges include: a charge of $0.20 per share related to the sale of certain full-requirement sales contracts, generating approximately $156 million in additional cash to finance the E.ON U.S. acquisition; a charge of $0.14 per share for energy-related economic activity; a charge of $0.05 per share related to financing and other costs associated with the pending E.ON U.S. acquisition; and a charge of $0.01 per share related to the impairment of emission allowances. The second quarter of 2009 reflected total special item charges of $0.34 per share. Reported earnings are calculated in accordance with generally accepted accounting principles (GAAP). Earnings from ongoing operations is a non-GAAP financial measure that is adjusted for special items. Special items include the impact of energy-related economic activity (principally changes in fair value of economic hedges and the ineffective portion of qualifying cash flow hedges), as well as other impacts fully detailed at the end of this news release. (Dollars in millions, except for per share amounts) 2nd Quarter % Change Reported Earnings $
